Title: From George Washington to John Francis Mercer, 9 September 1786
From: Washington, George
To: Mercer, John Francis



Dear Sir,
Mount Vernon 9th Sep. 1786.

Your favor of the 20th ulto did not reach me till about the first inst. It found me in a fever, from which I am now but sufficiently recovered to attend to business. I mention this to shew that I had it not in my power to give an answer to your propositions sooner.
With respect to the first, I never mean (unless some particular circumstances should compel me to it) to possess another slave by purchase; it being among my first wishes to see some plan adopted, by the legislature by which slavery in this Country may be abolished by slow, sure, & imperceptable degrees. With respect to the 2d, I never did, nor never intend to purchase a military certificate; I see no difference it makes with you (if it is one of the funds allotted for the discharge of my claim) who the purchaser is. If the depreciation is 3 for 1 only, you will have it in your power whilst you are at the receipt of Custom—Richmond—where it is said the great regulator of this business (Greaves) resides, to convert them into specie at that rate. If the difference is more, there would be no propriety, if I inclined to deal in them at all, in my taking them at that exchange.
I shall rely upon your promise of two hundred pounds in five weeks from the date of your letter. It will enable me to pay the workmen which have been employed abt this house all the Spring & Summer, (some of whom are here still). But there are two debts, which press hard upon me. One of which, if there is no other resource, I must sell Land or Negroes to discharge. It is owing to Govr Clinton of New York, who was so obliging as to borrow, & became my Security for £2500 to answer some calls

of mine. This sum was to be returned in twelve months from the conclusion of Peace. For the remains of it, about eight hundred pounds York C[urrenc]y I am now paying an interest of seven Pr Ct; but the high interest (tho’ more than any estate can bear) I should not regard, if my credit was not at stake to comply with the conditions of the loan. The other debt, tho’ I know the person to whom it is due wants it, and I am equally anxious to pay it, might be put off a while longer. This sum is larger than the other. I am Dr Sir Yr Most Obedt Hble Servt

Go: Washington

